*291Order, Supreme Court, New York County (Saralee Evans, J.), entered March 26, 2004, which denied petitioner’s motion to vacate an in rem judgment of foreclosure granted on default, unanimously affirmed, with costs.
Petitioner’s conclusory denial of receipt of notice of the foreclosure action was insufficient to rebut the presumption of receipt raised by the deed conveying title to the City (see In Rem Tax Foreclosure Action No. 44, Borough of Bronx, 2 AD3d 241 [2003]). Moreover, here, the presumption of receipt became conclusive when, four months after entry of final judgment, petitioner had not yet instituted proceedings to set aside the deed (see Administrative Code of City of NY § 11-412.1 [h]). We note as well that petitioner has not substantiated its claim that the judgment of foreclosure was erroneously premised upon miscalculated delinquent tax assessments.
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Andrias, Friedman, Sullivan and Malone, JJ.